By the Court.
In 1851, the father of L. R., a married woman, conveyed to her a tract of land, in consideration of love and affection, as and for her general estate. After 1861 she transacted business in her own name, and incurred debts for which she made her promissory notes. In February, 1874, she duly executed a will and died. The will was duly admitted to probate. Said notes were presented to the administrator and allowed by him as valid debts of the testatrix. The first clause of the will directed that all her just debts and funeral expenses should first be fully paid out of her estate, and a subsequent clause devised said land to her husband. He took possession under the will, and subsequently mortgaged the land to M. to secure his own debt. L. R. had no other property and no debts other than those above referred to, and down to the time of her decease she treated and acknowledged them as “ her debts.”
Held: The devise to the husband was subject to the payment of said debts. In an action wherein the administrator of L. R., the husband, the mortgagee, and said creditors of L. R., were parties, and in which a sale of ■ the land was decreed, the administrator was entitled to receive a sum sufficient to pay said debts of L. R. and her funeral expenses before any payments to the mortgagee of the husband. The fact that the court ordered payment by the sheriff to her said creditors was not error to the prejudice of said mortgagee.

Judgment affirmed.